           Case 1:17-vv-00519-UNJ Document 49 Filed 10/29/18 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 17-519V
                                   Filed: September 25, 2018
                                         UNPUBLISHED


    DEBORAH WHITT,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Influenza
    v.                                                       (Flu) Vaccine; Shoulder Injury
                                                             Related to Vaccine Administration
    SECRETARY OF HEALTH AND                                  (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Matthew F. Belanger, Faraci Lange, LLP, Rochester, NY, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On April 13, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a left-sided shoulder injury related to vaccine
administration (“SIRVA”) as a result of the influenza (“flu”) vaccine she received on
October 10, 20 15. Petition at 1; Stipulation, filed September 19, 2018, at ¶¶ 3, 4.
Petitioner further alleges that she experienced residual effects of this injury for more
than six months. Petition at 5; Stipulation at ¶ 4. “Respondent denies that the flu
immunization is the cause of petitioner's alleged SIRVA and/or any other injury.”
Stipulation at ¶ 6.

       Nevertheless, on September 19, 2018, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00519-UNJ Document 49 Filed 10/29/18 Page 2 of 7



undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $75,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
         Case 1:17-vv-00519-UNJ Document 49 Filed 10/29/18 Page 3 of 7




                 THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS



DEBORAH WHITT,


                      Petitioner,


v.                                                       No. 17-5 19V
                                                         Chief Special Master Nora Beth Dorsey
SECRETARY OF HEALTH AND                                  ECF
HUMAN SERVICES,


                      Respondent.




                                         STIPULATION


The parties hereby stipulate to the following matters:


       1. Deborah Whitt ("petitioner") filed a petition for vaccine compensation under the


National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa- 10 to 34 (the "Vaccine


Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt


of an influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the


"Table"), 42 C.F.R. § 100.3(a).


       2. Petitioner received a flu vaccine on or about October 10, 20 15, in her left deltoid.


       3. The vaccine was administered within the United States.


       4. Petitioner alleges that the flu vaccine caused her to develop a left-sided shoulder


injury related to vaccine administration ("SIRVA") and that she experienced residual effects of


this injury for more than six months.


       5. Petitioner represents that there has been no prior award or settlement of a civil action


for damages as a result of her condition.




                                                 1
            Case 1:17-vv-00519-UNJ Document 49 Filed 10/29/18 Page 4 of 7




        6. Respondent denies that the flu immunization is the cause of petitioner's alleged


SIRVA and/or any other injury.


        7. Maintaining their above-stated positions, the parties nevertheless now agree that the


issues between them shall be settled and that a decision should be entered awarding the


compensation described in paragraph 8 of this Stipulation.


        8. As soon as practicable after an entry of judgment reflecting a decision consistent with


the terms of this Stipulation, and after petitioner has filed an election to receive compensation


pursuant to 42 U.S.C. § 300aa-2 1(a)(l), the Secretary of Health and Human Services will issue


the following vaccine compensation payment:


        A lump sum of $75,000.00 in the form of a check payable to petitioner. This amount
        represents all compensation for damages that would be available under 42 U.S.C.
        § 300aa-15(a) for injuries allegedly related to petitioner's receipt of the flu
        vaccme.


        9. As soon as practicable after the entry of judgment on entitlement in this case, and after


petitioner has filed both a proper and timely election to receive compensation pursuant to 42


U.S.C. § 300aa-2 1(a)(l), and an application, the parties will submit to further proceedings before


the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this


petition.


        10. Petitioner and her attorney represent that they have identified to respondent all


known sources of payment for items or services for which the Program is not primarily liable


under 42 U.S.C. § 300aa- 15(g), including State compensation programs, insurance policies,


Federal or State health benefits programs (other than Title XIX of the Social Security Act (42


U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.




                                                  2
         Case 1:17-vv-00519-UNJ Document 49 Filed 10/29/18 Page 5 of 7




        1 1. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to


paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa- 15(i), subject


to the availability of sufficient statutory funds.


        12. The parties and their attorneys further agree and stipulate that, except for any award


for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided


pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a


strict construction of 42 U.S.C. § 300aa- 15(a) and (d), and subject to the conditions of 42 U.S.C.


§ 300aa- 15(g) and (h).


        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her


individual capacity and on behalf of her heirs, executors, administrators, successors and/or


assigns, does forever irrevocably and unconditionally release, acquit and discharge the United


States and the Secretary of Health and Human Services from any and all actions or causes of


action (including agreements, judgments, claims, damages, loss of services, expenses and all


demands of whatever kind or nature) that have been brought, could have been brought, or could


be timely brought in the Court of Federal Claims, under the National Vaccine Injury


Compensation Program, 42 U.S.C. § 300aa- 10 et seq., on account of, or in any way growing out


of, any and all known or unknown, suspected or unsuspected personal injuries to or death of


petitioner resulting from, or alleged to have resulted from, the flu vaccination administered on or


about October 10, 20 15, as alleged by petitioner in a petition for vaccine compensation filed on


or about April 13, 20 17, in the United States Court of Federal Claims as petition No. 17-5 19V.


        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable


upon proper notice to the Court on behalf of either or both of the parties.




                                                     3
         Case 1:17-vv-00519-UNJ Document 49 Filed 10/29/18 Page 6 of 7




        15. If the special master fails to issue a decision in complete conformity with the terms


of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a


decision that is in complete conf 01mity with the terms of this Stipulation, then the parties'


settlement and this Stipulation shall be voidable at the sole discretion of either party.


        16. This Stipulation expresses a full and complete negotiated settlement of liability and


damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except


as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the


parties hereto to make any payment or to do any act or thing other than is herein expressly stated


and clearly agreed to. The parties further agree and understand that the award described in this


Stipulation may reflect a compromise of the parties' respective positions as to liability and/or


amount of damages, and further, that a change in the nature of the injury or condition or in the


items of compensation sought, is not grounds to modify or revise this agreement.


        17. This Stipulation shall not be construed as an admission by the United States or the


Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged SIRVA


and/or any other injury.


        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's


heirs, executors, administrators, successors, and/or assigns.


                                     END OF STIPULATION


I
I
I
I
I
I
I
I
I
I




                                                  4
Case 1:17-vv-00519-UNJ Document 49 Filed 10/29/18 Page 7 of 7
